Citation Nr: 1810570	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-26 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


	(CONTINUED ON NEXT PAGE)
ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to March 1992.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 
 
The issue of entitlement to service connection for tinnitus has been raised by the record in an April 2012 written statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).   

In November 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is of record. 

During her Board hearing, the Veteran attempted to raise the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  Effective March 24, 2015, VA amended its rules as to what constitutes a claim for benefits; such now requires that claims be made on a specific claim form prescribed by the Secretary, which is available online or at the local RO.  The Veteran is advised that if she wishes to open a TDIU claim, she should do so using the prescribed form either in person or online (https://www.ebenefits.va.gov/ebenefits). 

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

An unappealed October 1992 rating decision denied the Veteran service connection for bilateral hearing loss.  Evidence received since the October 1992 denial includes evidence not of record at that time, relates to an unestablished fact necessary to substantiate the underlying claim of service connection, and raises a reasonable possibility of substantiating that claim.


CONCLUSION OF LAW

New and material evidence has been received; the claim of service connection for bilateral hearing loss may be reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In an October 1992 rating decision, the RO denied the Veteran's claim for service connection hearing loss because there was no evidence of current hearing loss for VA compensation purposes.  

Evidence received since October 1992 includes an August 2016 private audiogram report appearing to show significant hearing loss and the Veteran's November 2016 Board testimony describing worsening hearing since her prior audiometric examinations.  Reviewing this evidence, the Board finds that it is both new and material and raises a reasonable possibility of substantiating the claim.  Thus, the Board will grant the petition to reopen the claim.

	(CONTINUED ON NEXT PAGE)



ORDER

The service connection claim for bilateral hearing loss is reopened.


REMAND

The Veteran is claiming service connection for hearing loss due to noise exposure incurred while serving as an ammunition specialist in the United States Army.  A remand is necessary for an additional VA audiological examination to determine the nature and cause of any current hearing loss.

The May 2012 VA audiological examiner stated that the audiogram and speech recognition results were invalid because they were unreliable and inconsistent.  She based her negative nexus opinion in-service audiological testing that she stated did not show significant hearing changes.  

On remand, the examiner should note that the U.S. Court of Appeals for Veterans Claims (Court) has held that normal audiometric tests upon discharge are not automatically detrimental to a Veteran's claim.   Hensley v. Brown, 5 Vet. App. 155, 159 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  That said, these precedent cases presume there was some discernible shift in hearing threshold during service.

The Veteran should be scheduled with a different audiological examiner from her prior examination, if possible.  The examining audiologist should discuss all audiograms and audiological treatment of record, elicit and report the Veteran's report of hearing loss symptoms, and perform and describe the required puretone and speech recognition testing.  

	(CONTINUED ON NEXT PAGE)


Accordingly, the case is REMANDED for the following action:

1.  Obtain for the claims file updated VA and adequately identified private audiological treatment/testing records.

2.  Then, schedule the Veteran for a VA audiological examination with a different examiner from the May 2012 examiner to determine the cause of her bilateral hearing loss or its aggravation.  The examiner must review the claims file including any new evidence obtained pursuant to the directives above.  The examiner should elicit from the Veteran a complete history of her hearing loss, to include history of any military, occupational and recreational noise exposure and the circumstances, nature, and date of onset, all of which should be documented in the examination report.  Based on the clinical examination and the lay and medical evidence of record, the examiner must provide an opinion on the following: 

Is there a 50 percent or greater probability (that is, is it at least as likely as not) that any diagnosed hearing loss is attributable to (caused OR aggravated by) any incident of her military service to include excessive noise exposure? 

The opinion MUST address:

a) The Veteran's in-service noise exposure as evidenced by her report, her MOS as ammunition specialist, and her July 1990 hearing conservation form stating that she was routinely exposed to hazardous noise during service.  

b) The likelihood that the Veteran's hearing loss or its aggravation is due to in-service noise exposure on a delayed/latent onset theory of causation.  The examiner is reminded that normal audiometric tests upon discharge are not automatically detrimental to a hearing loss claim.   

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3.  Then, after ensuring that the requested examination complies with the remand specifications, and after any further development deemed necessary, readjudicate this claim.  If this claim continues to be denied, send the Veteran and her representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


